Exhibit 10.1

RETENTION BONUS AGREEMENT

THIS RETENTION BONUS AGREEMENT (this “Agreement”) is made as of October 6, 2020
(the “Effective Date”), by and between NN, Inc., a Delaware corporation (the
“Company”) and [EMPLOYEE] (“Employee”). Each party hereto is individually
referred to as a “Party” and collectively referred to as the “Parties.”

WHEREAS, Employee desires to remain employed by the Company (or an affiliate
thereof), and the Company desires to incentivize Employee to remain employed by
the Company (or an affiliate thereof) for a certain period of time and to
provide a potential reward to Employee for Employee’s role in the successful
completion of the Transaction (as defined below), subject to the limitations
described herein; and

WHEREAS, the Company and Employee have each agreed to execute this Agreement to
provide for the rights and obligations set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

1. Retention Bonus.

(a) Upon and subject to the successful completion of the Transaction and
Employee’s promise and commitment to continue working for the Company (or an
affiliate thereof) through June 30, 2021 (the “Retention Period”), the Company
agrees to pay Employee a retention bonus in the amount of $[•] (the “Retention
Bonus”). The Retention Bonus shall be paid in two equal lump-sum payments, with
the first payment occurring within 30 days following the closing date of the
Transaction and the second payment occurring within 30 days following June 30,
2021. Subject to Section 1(b) hereof, Employee must continue active employment
with the Company (or one of its affiliates) through each applicable payment date
of the Retention Bonus, and Employee must not have previously tendered a notice
of resignation prior to any such payment date.

(b) If (i) Employee resigns from employment prior to the conclusion of the
Retention Period other than for Good Reason or (ii) Employee’s employment is
terminated by the Company prior to the conclusion of the Retention Period for
Cause, then Employee shall forfeit Employee’s right to any unpaid portion of the
Retention Bonus. If (x) Employee resigns from employment prior to the conclusion
of the Retention Period for Good Reason, (y) Employee is terminated by the
Company prior to the conclusion of the Retention Period for any reason other
than for Cause or (z) Employee’s employment with the Company terminates as a
result of Employee’s death or Disability, then Employee shall be entitled to
receive any then-unpaid portion of the Retention Bonus within 30 days following
such termination of employment; provided, however, that notwithstanding the
foregoing, if the Employee resigns for Good Reason solely because the Company
has determined to relocate its corporate headquarters from Charlotte, NC, and
(1) the Company did not require the Employee to relocate and (2) the Company
offered the Employee the opportunity to telecommute at the Company’s expense,
then the Employee shall not be entitled to receive any then-unpaid portion of
the Retention Bonus when employment is terminated under such circumstances.



--------------------------------------------------------------------------------

2. Definitions. For purposes of this Agreement, the capitalized terms shall have
the following meanings:

(a) “Cause” shall mean (i) conviction of, or plea of nolo contendere by,
Employee under applicable law of a felony or any crime involving moral
turpitude, (ii) unauthorized acts intended to result in Employee’s personal
enrichment at the material expense of the Company or a subsidiary or affiliate
thereof, (iii) any willful breach of any written policy of the Company or a
subsidiary or affiliate thereof or (iv) any violation of Employee’s duties or
responsibilities to the Company or a subsidiary or affiliate thereof which
constitutes willful misconduct or dereliction of duty. For purposes of the
definition of Cause, no act, or failure to act, on Employee’s part shall be
considered “willful” unless done, or omitted to be done, by Employee not in good
faith and without reasonable belief that Employee’s action or omission was in
the best interest of the Company.

(b) “Disability” shall mean a disability that would qualify as a total and
permanent disability under the Company’s then-current long-term disability plan.

(c) “Good Reason” shall mean (i) “Good Reason”, as defined in any employment,
separation or similar agreement between Employee and the Company in effect at
the time of Employee’s termination of employment or (ii) in the absence of any
such employment, separation or similar agreement (or in the absence of any
definition of “Good Reason” contained therein) (A) the assignment to Employee of
any duties inconsistent with Employee’s duties, responsibilities or title
immediately prior to such assignment, or any other action by the Company that
results in a material diminution in the Participant’s position, authority,
duties or responsibilities or (B) a requirement to relocate Employee’s place of
employment in excess of 50 miles from the current principal office of the
Company as of the date hereof. Good Reason shall exist only if (x) Employee
notifies the Company of the event establishing Good Reason within 90 days of its
initial existence, (y) the Company is provided 30 days to cure such event and
(z) Employee terminates employment with the Company and its affiliates within
180 days of the initial occurrence of the event.

(d) “Transaction” shall mean the closing of the transactions contemplated by the
Stock Purchase Agreement, dated as of August 22, 2020, by and between the
Company, Precision Engineered Products Holdings, Inc., a Delaware corporation
and ASP Navigate Acquisition Corp., a Delaware corporation.

3. Taxes. The Company and its affiliates may withhold from any payments made
under this Agreement applicable taxes, including but not limited to income,
employment, and social insurance taxes, as shall be required by law. Employee
acknowledges and represents that the Company and its affiliates have not
provided any tax advice to Employee in connection with this Agreement and
Employee has been advised by the Company to seek tax advice from Employee’s own
tax advisors regarding this Agreement and payments and benefits that may be made
to Employee pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

4. Release. In consideration for, and as a condition to the receipt of any
portion of the Retention Bonus, Employee shall be required to execute and not
revoke a release agreement, substantially in the form attached hereto as Exhibit
A.

5. No Obligation to Proceed with Transaction; No Agreement Absent Transaction.
Employee acknowledges and understands that the Company retains sole discretion
to determine if and when to proceed with the Transaction and the terms and
conditions upon which any such Transaction will be affected. Nothing contained
herein shall obligate the Company, or any other person or entity, to pursue the
Transaction now or at any other time. In the event that the Transaction is not
consummated prior to December 31, 2020, this Agreement shall be null and void
(with no Retention Bonus paid) without further action by either Party hereto.

6. Confidentiality. Employee agrees to maintain absolute confidentiality and
secrecy concerning the terms of this Agreement (including the existence or terms
of any Transaction) and will not reveal, or disseminate by publication in any
manner whatsoever, this document or any matters pertaining to it to any other
person (in the broadest sense of the term), including without limitation any
past or present employee, officer, or director of the Company or its affiliates
or any media representative, except as required by legal process. This
confidentiality provision does not apply to communications necessary between
immediate family members, legal and financial planners or tax preparers.
However, Employee shall ensure that such individuals also uphold the
confidentiality of this Agreement and will be responsible for any breach of
confidentiality by such individuals as if it is a breach of this Agreement by
Employee.

7. No Right to Employment or Other Status; Non-Alienation. Nothing in this
Agreement shall be construed as giving Employee the right to continued
employment or any other relationship with the Company or any of its affiliates.
The Retention Bonus will not be funded, set aside, or otherwise segregated prior
to payment and shall only be earned by Employee upon a good faith determination
by the Company that all eligibility requirements have been successfully met. The
obligation to pay the Retention Bonus shall at all times be an unfunded and
unsecured obligation of the Company.

8. Remedies. Employee understands and agrees that if Employee breaches any term
of this Agreement, including, without limitation, any obligation under Section 4
or Section 6, Employee shall be subject, upon petition to any court of competent
jurisdiction, to any remedy available to the Company at law or in equity,
including disgorgement and recoupment of the Retention Bonus and payment of all
reasonable attorneys’ fees and costs incurred by the Company.

9. Binding Effect. This Agreement will be binding upon and inure to the benefit
of Employee and the Company, and their respective officers, directors,
employees, agents, legal counsel, heirs, successors, and assigns.

10. Governing Law; Waiver of Jury Trial. This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to its choice of law rules. EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

3



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same Agreement. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.

12. Entire Agreement. Except for the Transaction and any other agreements
contemplated thereby, this Agreement contains the entire understanding of the
Parties as to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. In executing this Agreement, neither Party relies on any
term, condition, promise, or representation other than those expressed in this
Agreement. This Agreement may not be amended or modified except by an agreement
in writing signed by both Parties.

13. Section 409A. The intent of the Parties is that payments under this
Agreement be exempt from or otherwise comply with Section 409A of the Internal
Revenue Code (the “Code”) and the regulations and guidance promulgated
thereunder and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be either exempt from or in compliance therewith. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Employee by Section 409A of the Code or damages
for failing to comply with Section 409A of the Code.

14. Section 280G. If it is determined that any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Change
in Control Payment”), would constitute an “excess parachute payment” within the
meaning of Section 280G of the Code, then the Company shall pay to Employee
whichever of the following gives Employee the highest net after-tax amount
(after taking into account all applicable federal, state, local and social
security taxes): (a) the Change in Control Payment or (b) the amount that would
not result in the imposition of excise tax on Employee under Section 4999 of the
Code.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
indicated above:

 

NN, INC. By:                        Name:  

 

Title:  

 

[Signature Page to Retention Bonus Agreement]



--------------------------------------------------------------------------------

EMPLOYEE

                          

[Signature Page to Retention Bonus Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT